United States Court of Appeals
                     For the First Circuit


No. 03-1569

                       MARY NEWMAN AFFUL,

                          Petitioner,

                               v.

                         JOHN ASHCROFT,
                UNITED STATES ATTORNEY GENERAL,

                          Respondent.



                          ERRATA SHEET


     The opinion of this Court issued on August 6, 2004 is
amended as follows:


     On page 14, footnote 2, line 1:    Replace "amend" with
     "remand".